United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-10605
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHARLES CLEVELAND NOWDEN,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:00-CR-34-ALL-Y
                        --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     In this expedited appeal, Charles Cleveland Nowden

challenges the district court’s decision to revoke his supervised

release.   Nowden argues that the evidence was insufficient to

establish that he violated the terms of supervised release.            He

challenges the credibility determinations made by the district

court.

     This court will not disturb the district court’s credibility

determinations on appeal.   See United States v. Alaniz-Alaniz,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10605
                                 -2-

38 F.3d 788, 790 (5th Cir. 1994).   The testimony offered by the

probation officer was sufficient to establish by a preponderance

of the evidence that Nowden violated the terms of supervised

release.    See 18 U.S.C. § 3583(e)(3); United States v. McCormick,

54 F.3d 214, 219 (5th Cir. 1995).   Accordingly, the judgment is

AFFIRMED.